COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 C.B.,                                                               No. 08-14-00224-CV
                                                   §
                             Appellant,                                  Appeal from
                                                   §
 v.                                                                  112th District Court
                                                   §
 TEXAS DEPARTMENT OF FAMILY                                         of Pecos County, Texas
 AND PROTECTIVE SERVICES,                          §
                                                                 (TC # P-11572-112-CV)
                             Appellee.             §

                                                   §


                                            OPINION

         CB appeals the termination of his parental rights to his son, AG-B. The appeal is a

companion case to Cause Number 08-14-00224-CV in which the mother of the child appeals the

termination of her parental rights. Because the cases were tried together and are related, we will

detail in both opinions the circumstances of each parent. Indeed, it was their ongoing relationship

that created the basis for many of the opinions offered at trial.

         Appellant first complains of the trial court’s denial of a continuance and jury trial. In four

other issues, he challenges the legal and factual sufficiency of the evidence to support the trial

court’s findings of the statutory predicates for termination. For the reasons that follow, we affirm.


                                                   1
                               PARENTAL TERMINATION

       A parent's rights may be involuntarily terminated through proceedings brought under

Section 161.001 of the Texas Family Code. See TEX.FAM.C ODE ANN. § 161.001 (West 2014).

Under this provision, the petitioner must (1) establish one or more of the statutory acts or

omissions enumerated as grounds for termination, and (2) prove that termination is in the best

interest of the child. See id. Both elements must be established and termination may not be

based solely on the best interest of the child as determined by the trier of fact. Texas Department

of Human Services v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987).

       The natural right of a parent to the care, custody, and control of their children is one of

constitutional magnitude. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); see also Santosky v.

Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 1397, 71 L. Ed. 2d 599 (1982) (acknowledging that

a parent's rights to “the companionship, care, custody, and management” of their children are

constitutional interests, “far more precious than any property right”). Not only is a parent's

interest in maintaining custody of and raising her children “paramount;” it is quite possibly the

oldest fundamental liberty recognized by our courts. See In the Interest of M.S., E.S., D.S., S.S.,

and N.S., 115 S.W.3d 534, 547 (Tex. 2003)(noting that Texas courts recognize that “a parent's

interest in maintaining custody of and raising his or her child is paramount”); Troxel v. Granville,

530 U.S. 57, 65, 120 S. Ct. 2054, 2060, 147 L. Ed. 2d 49 (2000) (in discussing the constitutional

stature of parental rights, the United State Supreme Court said, “the interest of parents in the care,

custody, and control of their children--is perhaps the oldest of the fundamental liberty interests

recognized by this Court”); see also In re M.S., 115 S.W.3d at 549 (“Termination of parental rights

is traumatic, permanent, and irrevocable.”).       Although parental rights are of constitutional



                                                  2
magnitude, they are not absolute. In the Interest of C.H., 89 S.W.3d 17, 26 (Tex. 2002)(“Just as it

is imperative for courts to recognize the constitutional underpinnings of the parent-child

relationship, it is also essential that emotional and physical interests of the child not be sacrificed

merely to preserve that right.”).

                                           Burden of Proof

        Because of the importance of parental rights, and the severity and permanency of

termination, the quantum of proof required in a termination proceeding is elevated from a

preponderance of the evidence to clear and convincing evidence. Santosky, 455 U.S. at 747, 102

S.Ct. at 1391; accord Holick, 685 S.W.2d at 20-21; see In re M.S., 115 S.W.3d at 547 and In the

Interest of D.S.P. and H.R.P., 210 S.W.3d 776, 778 (Tex.App.--Corpus Christi 2006, no pet.)

(cases (recognizing that involuntary termination of parental rights is a drastic remedy which

divests the parent and child of all legal rights, privileges, duties, and powers normally existing

between them, except for the child's right to inherit from the parent.); see also In the Interest of

B.L.D. and B.R.D., 113 S.W.3d 340, 353-54 (Tex. 2003) (noting that because of the severity and

permanency of termination, due process requires the party seeking to terminate parental rights

prove the necessary elements by the heightened burden of proof of clear and convincing evidence).

        “Clear and convincing evidence” means the measure or degree of proof that “will produce

in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought to

be established.” TEX. FAM.CODE ANN. § 101.007 (West 2008); see In the Interest of J.F.C., 96
S.W.3d 256, 263 (Tex. 2002); see also In the Interest of J.A.J., 243 S.W.3d 611, 616 (Tex. 2007)

(contrasting the standards applied in termination proceedings and the standards applied in

modification proceedings). This intermediate standard falls between the preponderance of

evidence standard of ordinary civil proceedings and the reasonable doubt standard of criminal

                                                   3
proceedings. State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979); In the Interest of D.T., 34
S.W.3d 625, 630 (Tex.App.--Fort Worth 2000, pet. denied)(op. on reh'g). Although the proof

must be more than merely the greater weight of the credible evidence, there is no requirement that

the evidence be unequivocal or undisputed. Addington, 588 S.W.2d at 570.

                                        Standards of Review

       The Supreme Court has clearly articulated the applicable standards of legal sufficiency

review in termination cases. Accordingly, we consider all of the evidence in the light most

favorable to the trial court's finding, “to determine whether a reasonable trier of fact could have

formed a firm belief or conviction that its finding was true.” In the Interest of J.P.B., 180 S.W.3d
570, 573 (Tex. 2005), quoting In re J.F.C., 96 S.W.3d at 266. We give deference to the fact

finder's conclusions, indulge every reasonable inference from the evidence in favor of that finding,

and presume the fact finder resolved any disputed facts in favor of its findings, so long as a

reasonable fact finder could do so. Id.; In re J.F.C., 96 S.W.3d at 266. We disregard any

evidence that a reasonable fact finder could have disbelieved, or found to have been incredible, but

we do not disregard undisputed facts. In re J.P.B., 180 S.W.3d at 573; In re J.F.C., 96 S.W.3d at

266. A legal sufficiency or no evidence point will only be sustained when the record discloses

one of the following: (1) a complete absence of evidence of a vital fact; (2) the court is barred by

rules of law or evidence from giving weight to the only evidence offered to prove a vital fact; (3)

the evidence offered to prove a vital fact is no more than a scintilla of evidence; or (4) the evidence

establishes conclusively the opposite of a vital fact. See Swinney v. Mosher, 830 S.W.2d 187, 194

(Tex.App.--Fort Worth 1992, writ denied).




                                                  4
                                        Statutory Predicates

       The termination order here was based on TEX.FAM.CODE ANN. § 161.001(D)(E)(N) and

(O), with the court finding that Appellant had:

      Knowingly placed or knowingly allowed the child to remain in conditions or surroundings
       which endanger the physical or emotional well-being of the child (subsection D);

      Engaged in conduct or knowingly placed the child with persons who engaged in conduct
       which endangers they physical or emotional well-being of the child (subsection E);

      Constructively abandoned the child who has been in the permanent or temporary managing
       conservatorship of the Department of Family and Protective Services or an authorized
       agency for not less than six months (subsection (N); and

      Failed to comply with the provisions of a court order that specifically established the
       actions necessary for the parent to obtain the return of the child who has been in the
       permanent or temporary managing conservatorship of the Department of Family and
       Protective Services for not less than nine months as a result of the child's removal from the
       parent under Chapter 262 for the abuse or neglect of the child (subsection (O)).

Both subsections (D) and (E) require proof of endangerment, which means to expose to loss or

injury, or to jeopardize a child's emotional or physical health.     Doyle v. Texas Department of

Protective and Regulatory Services, 16 S.W.3d 390, 394 (Tex.App.--El Paso 2000, pet. denied).

While endangerment means more than a threat of metaphysical injury or the possible ill effects of

a less-than-ideal family environment, it is not necessary that the conduct be directed at the child or

that the child actually suffer injury. Doyle, 16 S.W.3d at 394. Subsections (D) and (E) differ in

one respect: the source of the physical or emotional endangerment to the child. See In Interest of

B.S.T., 977 S.W.2d 481, 484 (Tex.App.--Houston [14th Dist.] 1998, no pet.); In Interest of S.H.A.,

728 S.W.2d 73, 83-84 (Tex.App.--Dallas 1987, writ ref'd n.r.e.). Subsection (D) requires a

showing that the environment in which the child is placed endangered the child's physical or

emotional health. Doyle, 16 S.W.3d at 394. Conduct of a parent or another person in the home



                                                  5
can create an environment that endangers the physical and emotional well-being of a child as

required for termination under Subsection D.         Id.; see In re W.S., 899 S.W.2d 772, 776

(Tex.App.--Fort Worth 1995, no writ)(“environment” refers to the acceptability of living

conditions, as well as a parent's conduct in the home). Inappropriate, abusive, or unlawful

conduct by persons who live in the child's home or with whom the child is compelled to associate

on a regular basis in his home is a part of the “conditions or surroundings” of the child's home

under subsection (D). In re M.R.J.M., 280 S.W.3d 494, 502 (Tex.App.--Fort Worth 2009, no

pet.). The fact finder may infer from past conduct endangering the child's well-being that similar

conduct will recur if the child is returned to the parent. Id. Thus, subsection (D) addresses the

child's surroundings and environment rather than parental misconduct, which is the subject of

subsection (E). Doyle, 16 S.W.3d at 394; B.S.T., 977 S.W.2d at 484; S.H.A., 728 S.W.2d at 84.

       Under subsection (E), the cause of the danger to the child must be the parent's conduct

alone, as evidenced not only by the parent's actions but also by the parent's omission or failure to

act. Doyle, 16 S.W.3d at 395; B.S.T., 977 S.W.2d at 484; S.H.A., 728 S.W.2d at 83–84. The

conduct to be examined includes what the parents did both before and after the child was born. In

Interest of D.M., 58 S.W.3d 801, 812 (Tex.App.--Fort Worth 2001, no pet.); Dupree v. Texas

Department of Protective & Regulatory Services, 907 S.W.2d 81, 84 (Tex.App.--Dallas 1995, no

pet.). To be relevant, the conduct does not have to have been directed at the child, nor must actual

harm result to the child from the conduct. Id.; In Interest of C.D., 664 S.W.2d 851, 853

(Tex.App.--Fort Worth 1984, no writ). Additionally, termination under subsection (E) must be

based on more than a single act or omission; a voluntary, deliberate, and conscious course of

conduct by the parent is required.           In Interest of K.M.M., 993 S.W.2d 225, 228

(Tex.App.--Eastland 1999, no pet.). The specific danger to the child's well-being need not be

                                                 6
established as an independent proposition, but may be inferred from parental misconduct. In

Interest of N.K., 99 S.W.3d 295, 300 (Tex.App.--Texarkana 2003, no pet.). Evidence of criminal

conduct, convictions, and imprisonment and its effect on a parent's life and ability to parent may

establish an endangering course of conduct. In re J.T.G., 121 S.W.3d at 133. Imprisonment

alone does not constitute an endangering course of conduct but it is a fact properly considered on

the endangerment issue. Boyd, 727 S.W.2d at 533-34; In re R.W., 129 S.W.3d at 743-44.

Routinely subjecting a child to the probability that she will be left alone because her parent is in

jail, endangers the child's physical and emotional well-being. See In the Interest of S.D., 980
S.W.2d 758, 763 (Tex.App.--San Antonio 1998, pet. denied). However, “the relationship of the

parent and child, as well as efforts to improve or enhance parenting skills, are relevant in

determining whether a parent's conduct results in ‘endangerment’ under section 161.001(1)(E),

even where the parent is incarcerated.”         In the Interest of D.T., 34 S.W.3d 625, 640

(Tex.App.--Fort Worth 2000, pet. denied).

       Pursuant to subsection (N), the Department alleged that Appellant had constructively

abandoned his son.    The elements of constructive abandonment are: (1) the child has been in the

permanent or temporary managing conservatorship of the Department for not less than six months;

(2) the Department has made reasonable efforts to return the child to the parent; (3) the parent has

not regularly visited or maintained significant contact with the child; and (4) the parent has

demonstrated an inability to provide the child with a safe environment. If there is no evidence of

one or more of these elements, then the finding of constructive abandonment fails. In re D.T., 34
S.W.3d 625, 633 (Tex.App.--Fort Worth 2000, pet. denied).




                                                 7
          Finally, under subsection (O), the Department has the burden to establish that (1) the parent

was ordered to comply with a family service plan as a result of the child’s removal for abuse or

neglect, and (2) failed to comply with the requirements of the family service plan.

                                        Best Interest of the Children

          A determination of best interest necessitates a focus on the child, not the parent. See In the

Interest of R.F., 115 S.W.3d 804, 812 (Tex.App.--Dallas 2003, no pet.). However, there is a

strong presumption that it is in the child's best interest to preserve the parent-child relationship.

Swate v. Swate, 72 S.W.3d 763, 767 (Tex.App.--Waco 2002, pet denied). The Texas Supreme

Court has enumerated certain factors which should be considered: the child's desires; the child's

emotional and physical needs now and in the future; the emotional and physical danger to the child

now and in the future; the parenting abilities of the individuals seeking custody; the programs

available to assist those individuals to promote the child's best interest; the plans for the child by

those individuals or the agency seeking custody; the stability of the home or proposed placement;

the parent's acts or omissions that may indicate that the existing parent-child relationship is not a

proper one; and any excuse for the parent's acts or omissions. Holley v. Adams, 544 S.W.2d 367,

372 (Tex. 1976)(“the Holley factors”).              Also, permanence is of paramount importance in

considering a child's present and future needs. Dupree, 907 S.W.2d at 87.

                                          FACTUAL SUMMARY

          Appellant and PAG are the parents of AB-G. PAG is the mother of five other children:

18-year-old twin girls (LM and AM)1, another child whose name and parentage is unclear from the




1
    The twins, AG, MG, and AB-G have different fathers.


                                                          8
record2, a 14-year old daughter (AP), and 2-year-old daughter (MG). Appellant and Mother

moved in together when MG was only one month old.

                                                Mother’s History

         Mother has a history with the Department. In 1998 it found "reason to believe"3 she had

committed physical abuse of her daughter LM and in 1999 the Department found reason to believe

she had physically abused both of the twins, who were then five years old. Multiple injuries were

found to their faces and stomachs due to their mother’s striking them with a belt. The Department

records revealed that Mother lacked patience with the children and lacked developmental

understanding of their needs. She would get angry when the children were hungry and had

difficulty controlling the twins. Mother was under a lot of stress; she and her boyfriend were

unemployed and had financial problems. There was spousal abuse and during this time she

became pregnant. The children were removed and placed with relatives. Mother was ordered to

complete individual counseling, family counseling, domestic violence classes and parenting

classes. She completed all of her requirements and the children were returned to her in 2000. In

2005, allegations of physical abuse by Mother toward the twins and AG were ruled out. In 2007,

she was in a relationship with a man whom the Department believed was physically abusing LM

and displaying inappropriate and excessive discipline. While Mother remembered the man --

AP’s father -- she did not remember the CPS investigation. The same boyfriend caused another

investigation in January 2008 for neglectful supervision of the twins, then-aged 13, and AP,


2
  One witness referred to a child who was a sibling of the twins. Another witness testified that Mother had six
children by five fathers. One of these statements cannot be true. It is most likely that this unidentified child is the
result of the 1999 pregnancy mentioned above.
3
  "Reason to believe" means that the Department has a preponderance of evidence that abuse occurred under the
Texas Family Code’s definition of abuse or neglect.

                                                          9
then-aged 7. The couple was living in an unsafe environment where drug addicts regularly

congregated. Mother had been warned to keep the children away “from this drug addict barn” but

the family continued to live there. Mother was using heroin and CPS believed she was an unsafe

caregiver. The children were at risk for injury due to Mother’s ongoing drug abuse and poor

parenting decisions. At that point, the twins were placed with their father and AP was staying

with her grandmother. We cannot ascertain from the record where the unidentified child was

during this time.

       In March 2009, the Department received an intake alleging that Mother was using drugs.

The Department believed her drug use could greatly diminish her capacity to care for the children.

Department records report that she left one of the children with a known sex offender. A second

intake alleged that the children were placed at substantial risk of serious harm because Mother was

not providing adequate supervision. The third intake alleged Mother abandoned the children,

leaving them with individuals who no longer wished to care for them and sought police assistance.

       An investigation revealed Mother left the children with inappropriate caregivers. In one

instance, the house burned down while the children were asleep. Mother continued to use heroin

and the girls have seen her overdose at least twice. The twins were again placed with their father

and AP was placed with her grandmother. Mother was in a rehabilitation facility in El Paso and

had no access to her daughters. The report found that Mother had a criminal history including

driving while intoxicated, theft by check, and possession of a controlled substance.

       Mother also has a history of choosing partners who engage in domestic violence. Her

relationship with the twins’ father resulted in domestic violence, as did her relationship with AP’s

father. She was less forthright when discussing her relationship with Appellant. She claimed

that here had been no physical violence in their relationship until MG was grievously injured. She

                                                10
told the investigator in the emergency room that there had been no violence in the relationship

although there had been a lot of arguing. She later admitted that he had slapped her and elbowed

her in the eye, causing bruising. She admitted to slapping, scratching and biting Appellant.

       At trial, Mother testified that she had been admitted to a drug rehabilitation program. She

successfully completed one after four unsuccessful attempts. Her drug of choice each time was

heroin but she has also used marijuana and crack cocaine. She stopped using heroin in 2010 but

continued to use marijuana and crack until 2011.

       Mother dated Appellant for one month before she moved in with him. MG was only one

month old at the time. Tragedy struck just months later.

                                       The Tragedy of MG

       In November 2012, Appellant was charged with injury to a child, a second degree felony

enhanced to a first degree felony.      He was convicted and at the time of the termination

proceedings, the criminal case was on appeal. The charges arose out of injuries to MG who was

then an eight-and-a-half month infant. She suffered a skull fracture and shaken baby syndrome

while she was at home alone with Appellant. She also suffered a stroke from this injury and

required extensive medical intervention in order to sustain her life, including G-tube feedings and

a tracheotomy. She is partially paralyzed on her left side and still suffers from seizures and other

neurological conditions. She has eye damage, is blind in one eye, and while the doctor has said

she is unlikely to recover her vision, he has been unwilling to say that the damage is permanent.

As she has grown older, she has experienced developmental delays: 53% adaptive delay, 46%

expressive communication delay, 33% gross motor delay, and 60% fine motor delay. She receives

speech, occupational, and physical therapy, and is receiving help in strengthening her left hand.



                                                11
       On the day Appellant was arrested, drug tests resulted in positive findings for marijuana,

cocaine and methamphetamines. He admitted to marijuana and cocaine use, but denied ever

using meth. He has never been convicted for drug use, although he was convicted for possession

of 85 pounds of marijuana in 1996. He testified that it was not for his personal use. When asked

whether he intended to sell it, he explained that “it was mostly transportation.” He was placed on

probation for seven years, but the probation was revoked due to his cocaine and marijuana usage.

He was then sentenced to five years and ultimately served three years in the Texas Department of

Corrections. Mother allowed Appellant to care for the infant even though she knew Appellant

used cocaine and marijuana.

       There was a dispute about her discovery that MG was seriously hurt. She first claimed

that the child was in her swing and when she realized something was wrong, she attacked

Appellant. He, in turn, claimed she attacked while he was holding the baby.

       Q: The truth is: The day of the -- the day that [MG] got injured, you were part of
       that, weren't you? You attacked him while he held her, and that is the reason she
       got injured; isn't that not true?

       Mother: That is not true.

       Q. How can you say that, knowing that you attacked her [sic] with him holding her?

       A. That is not true. Because the reason I attacked him was because I found my
       daughter in a different state. My daughter had her face pushed in. My daughter's
       head was in a different odd shape. My daughter was -- when I called her, my
       daughter was -- her eyeballs were going back, and she squeezed my finger. There
       was something terribly wrong with my daughter. Whenever I found that out about
       my daughter, I attacked this man because I knew that I had left him a perfect child;
       and when I left -- when I came back, that was my same child but she was hurt and
       he hurt her.

                                          *****

       I attacked him whenever he -- whenever I got there and I seen my child, I picked her
       out of the swing. He took her from me. So, the baby was going back and forth, back

                                               12
       and forth; and it wasn't in my thought -- when I attacked him, I was not thinking I'm
       going to attack [Appellant] while he's holding my child. It happened to -- when he
       took my child from me, he sat in the recliner and I was hovering over him and I seen
       the face -- the look on his face, which told me that. Because of him, [MG] was hurt.
       So, when he stood up, it happened to be that he had my child; and that's when I
       attacked him because my mother instinct of -- to protect my child -- that I was upset
       that he had hurt my child oversurpassed [sic] me. I mean, it was an instinct. That's
       what it was. It was instinct.

       Q. An instinct that you forgot to mention to law enforcement and any medical
       personnel when they were treating your daughter for almost dying?

       A. At the time because my head was just all where everything had happened. I
       didn't know what was going on. I mean, they had her -- I found my child in a state
       that, Wow, like, you would have to -- you would have to walk in my shoes through
       that to know what I'm trying to explain here.

       As a result of MG’s injuries, Appellant was forbidden to have contact with any of the

children. AB-G was born in January 2013 and Appellant has seen him only once since his birth.

There was also a CPS case opened on Mother due to MG’s injuries and she began working with

Family Based Safety Services. Eventually, CPS returned MG to Mother and placed one of the

twins, LM, as the primary caretaker.

                                    Removal of the Children

       On Sunday, April 21, 2013, the Department received a priority one intake alleging

neglectful supervision of AB-G and MG. Mother had reportedly left the children alone in their

apartment unsupervised. Law enforcement first responded to a call advising that the children

were alone. They waited approximately ten minutes before Mother returned. She admitted to

the case worker during questioning that she had left the two little ones with the twins and AG so

that she could visit Appellant. One of the twins said that their mother had left the home after she

and her sister did. But Mother showed the caseworker text messages from the other twin

threatening that if she went to see Appellant, AB-G and MG would be left home alone and law


                                                13
enforcement would be called. The Department was appointed temporary managing conservator

of MG and AB-G on April 22, 2013 and the children were placed in separate foster homes.

       The family service plan of May 15, 2013 contains the following:

       [Mother] is not protective of [MG] and [AB-G]. She left them with inappropriate
       caregivers who in turn left them alone in the apartment. The children could have
       suffered from great harm and were placed at risk while being left alone. Case was
       staffed for emergency removal placed [sic] on [Mother] being unprotective and the
       children being very vulnerable due to age. The family has CPS history and were
       currently in open FBSS case and the department felt that risks could no longer be
       controlled. [Mother] may not be able to meet the children's immediate needs since
       she places her own needs above the needs of the children. [Mother] continues to
       be in a relationship with [Appellant] despite the fact that he caused serious injuries
       to [MG]. There was domestic violence between [Mother] and [Appellant]. [MG]
       is 1 year old and [AB-G] is 3 months old. Both of them are unable to self-protect
       due to their age. Both of the children rely on adults to meet all of their needs
       including dressing, hanging [sic], feeding, and all physical and emotional
       development is dependent upon the care they receive from others. [MG] is special
       needs due to the injuries she suffered from Shaken Baby Syndrome. She takes
       seizure medication every day twice daily. She also has a nurse that visits the home
       every day and she is in need of physical therapy due to the paralysis she suffered
       from the brain injury. [Mother] may be unable to meet the children's needs since
       she places her own needs above their needs. [Mother] is not protective in that she
       continues to be in a relationship with [Appellant] despite the fact that he caused
       [MG]’s injuries. [Mother] has limited support due to her negative relationships
       and complex family dynamic system. [Mother] has unrealistic expectations of the
       children in that she leaves them with inappropriate caregivers in order to meet her
       needs above her [sic] own needs.
Risk factors included Mother’s admission that Appellant continued to be a major distraction in her

life. There was a pattern indicating Mother exercised poor judgment. The caseworker described

the home as chaotic. As a result, a family service plan was created, requiring Mother to: (1)

successfully complete a drug and alcohol assessment; (2) be honest with the provider and actively

participate in the assessment; (3) submit to and successfully complete a substance abuse treatment

program and counseling if recommended by the substance abuse assessment; (4) successfully

complete a psychological evaluation with provider Dr. Joe Jeffers and comply with any


                                                14
recommendations; (5) participate in individual counseling and comply with any recommendations;

(6) participate in a face to face mental health evaluation with MHMR and comply with any

recommendations; (7) participate in random drug testing and alcohol testing at the request of the

Department; (8) maintain appropriate relationships with people and develop an appropriate

support system; (9) not associate with anyone who engages in or is involved in criminal activity or

drug seeking/using behavior; and (10) not associate with anyone involved in domestic violence.

       The Department investigator testified at trial about the circumstances of removal.

       A: Her first explanation was that she had left the children in care of her younger
       daughter -- or the older daughter, twins [LM and AM] -- and then the younger
       12-year-old at the time, [AP]. Her first explanation was that she had gone to tell
       [Appellant] to stop bugging her. They were upset because she was going to see
       [Appellant] because [he] had hurt [MG]. So, they were upset that she was going to
       see him. So, they basically left the children alone; and then they called 9-1-1.

       Q. You said that was her first story for why she left. What was her second story?

       A. The second one was that she went to go get money to buy baby wipes.

       Q: And was that her last story?

       A: No.

       Q: And what was the next one?

       A: That she had gone to --

       Q: I understand that it's a -- it's a sensitive issue. So, let me just put it this way: Did
       she tell you -- I'm paraphrasing -- that she went to have sex with Mr. [B]?

       A: Yes.

       Q: Okay. If the older daughters, the caregivers essentially, set Ms. [G] up by
       leaving the children alone and then reporting to the police that it was she who had
       done that, does this still raise concerns for us about Ms. [G] in that scenario?

       A: Yes.



                                                   15
The case worker then explained that ordinarily, a single incident would not be grounds for an

emergency removal. This was different because Mother continued to be in a relationship with

Appellant despite the injuries to MG and in disregard of the service plan that she not associate with

anyone involved in domestic violence. The Department grew concerned that Mother would not

protect the children. It also considered her previous CPS history because “history is the greatest

predictor of future abuse”.

                                        Mother’s Testimony

       Mother testified at trial. She claimed that she did not know Appellant was on drugs the

morning of the MG’s injuries because he did not act “funny” or “weird”. She trusted him. When

asked whether she continued her relationship with Appellant after her infant daughter was hurt, she

replied, “[n]ot a relationship, no.” But she admitted talking to him on a few occasions and

continuing to have a sexual relationship with him. She explained that because she would never let

him around her children, she would go to him at his hotel. She knew that she was not to have any

contact with Appellant, but she continued to see him, although the reasons changed. On the day

she left the little children with the twins, she planned to see Appellant because he had been stalking

her and she had received 97 calls from him that morning. On other occasions, she wanted to ask

him why he had committed this terrible act against her daughter.

       Q: Okay. So, let me get this straight. You would go over and you would actually
       approach [Appellant] at his hotel to ask him these questions, why he would hurt
       your child; and then somehow y'all would end up having sex?

       A: That's how it goes because that's humanity, and I can't -- I can't -- I really can't
       explain that either.

Mary McBride, the caseworker through most of the case, testified as to other reasons Mother had

given for continuing her relationship with Appellant:


                                                 16
       I was speaking with Ms. [G] about her relationship with [Appellant] and why she
       continued to have contact with him. I was -- had concerns about that. She said that
       she was hooked like she was blind. He had her under some spell. She was just
       hooked, and she couldn't see past that.

       Q. So, basically, she said it wasn't her fault? Her behavior was not her fault --

       A. Yes.

                                 Retraction by One of the Twins

       AM testified at trial concerning her thoughts when she left the babies home alone. She

wanted to hurt her mother because she was really upset that she intended to meet with Appellant.

“So, I mean -- I guess you could say subconsciously my intentions were to harm her. You know, I

had no intent of getting her kids removed.” While her twin had threatened to call CPS before, she

had not. She regretted they had argued that day before her mother left. AM wanted her baby

brother and sister to be with their mother because that’s where they needed to be.

       And it's not fair that because of mine and my sister's actions, that they were taken
       away from her when she did nothing wrong to them. She was -- she's a good
       mother, and it's my fault -- mine and my sister's fault -- but I can only speak for
       myself, and it's completely my fault that they were taken away from her.

                                    Psychological Testimony

       The court also heard testimony from Dr. Joe Jeffers, a clinical psychologist in private

practice in San Angelo, Texas. He was asked to perform a psychological evaluation on all of the

parents. Appellant did not participate.

       Dr. Jeffers diagnosed Mother as a victim of child sexual abuse, a victim of adult sexual

abuse by partner, and a victim of adult physical abuse by partner. Test scores indicated that she

has a mental age of 16.8 years and an IQ of 87, a score that falls within the low average range of

intellectual functioning. He recommended that she continue to participate in counseling and

parenting classes and that she practice a relapse prevention plan because of her previous history of

                                                17
drug dependency. He also recommended participation in Safe Place, which is an organization

that specializes in information and education regarding domestic violence. This was important

because she had been the victim of domestic violence both emotionally, physically, and sexually.

He believed she needed a stable job and an adequate budget to be able to care for herself and her

children.

       In his opinion, she needed to demonstrate some consistent steady progress in participating

and incorporating lessons from counseling, parenting, domestic violence classes -- not only to help

protect herself, but to protect her children -- and to be a more effective parent. His two

outstanding concerns were her decision-making skills and her judgment.

       Dr. Jeffers related that domestic violence was a feature of Mother’s relationship with the

twins’ father. The following exchange ensued:

       Q. Would your assessment of her parenting abilities change if you knew that there
       was also domestic violence with the fathers of two of her other children?

       A. It would be an additional concern, obviously. And, again, I think it would
       harken back to her perhaps broken radar as far as relationships are concerned, her
       difficulty of protecting herself and possibly not recognizing the traumatizing
       effects that children experience when they're exposed to domestic violence. So,
       even if the children were not physically abused -- and I believe one of hers was
       seriously abused -- children that grow up in that kind of environment suffer
       psychological effects and consequences -- as did, I believe, Mother, who was
       exposed to domestic violence as a child for the first six -- nine years of her life.

                                              * * * * *

       Q: Would you say that Ms. [G]'s past history of repeated drug use -- sort of serial
       drug use – serial domestic violence relationships, serial CPS involvement is an
       indicator of where she's likely to go from here?

       A: It's -- it's not a positive predictor. It certainly reflects the difficulty that she had in
       the past with decision making and judgment skills and life choices.

       Q: Does it raise the risk of that pattern continuing?


                                                    18
       A: Of course, it does. Is it a guarantee? No.

                                          Father’s Story

       Appellant testified that he was convicted of injury to a child, but the case was on appeal.

On the day that MG was injured, he tested positive for marijuana, cocaine and methamphetamines.

He admitted to using marijuana and cocaine, but despite the positive drug test, he denied ever

using meth. He described Mother smoking marijuana with him once in a while and using some

crack cocaine. She continued doing drugs after learning she was pregnant with AB-G.

       Appellant claimed that when Mother was violent with him, AP would “grab” the baby and

walk away. When Mother would get in a fight with the twins, he was the one that picked up the

baby and sat outside until Mother regained control. “She got a bad temper on her.” Apparently,

there was no physical abuse between Mother and AP. Appellant believed that Mother’s behavior

was directly responsible for MG’s injuries because she attacked him while he was holding the

baby. He was then asked about a continuing relationship with Mother:

       Q: Sir, can you confirm or deny whether or not you had a continuing relationship
       with [Mother] after [MG]'s injuries?

       A: Me and [Mother] had a relationship until the date that -- until the day I got
       arrested, back in August 8th of 2013; but we had a relationship. Even when she was
       in Odessa, we were having a relationship.

       Q: Can you briefly describe that relationship to the Court?

       A: That relationship between me and [Mother] was like a regular relationship. We
       used to -- we used to talk about the kids. We used to eat, order pizzas, and -- but one
       thing, she never gave me her phone number. She always had my phone number and
       called me private, like in a position of following me -- made -- putting me in the
       position, you know. And, yes, we did have a -- a loveable relationship, you know.

       Q: Okay. And, again, this is after [MG]'s injuries when y'all –

       A: After [MG] got -- after November 14th, 2012, yes, sir.


                                                 19
       Q: And did this relationship include a sexual component, as well?

       A: Yes, it included a -- a sexual, yes, sir.

       Q: Do you think if you hadn't have been arrested at that time, the relationship would
       have continued?

       A: Correct. It would be continuing to right now, I believe.

                                    RIGHT TO JURY TRIAL

       In his first issue, Appellant references a pre-trial hearing at which he announced he was

going to hire an attorney. His current attorney, Sandy Wilson, filed a motion to withdraw to

which she attached a letter from Appellant asking that she “be terminated from his cases” and he

sought another attorney. The motion to withdraw was denied. Apparently, Appellant had hired

counsel for the criminal trial but not the termination proceedings. On the day of trial, Appellant

told the trial judge that he was ready to proceed but that he had requested a jury trial. The trial

court denied the request as untimely. At that point, Wilson indicated this was the first time she

had heard her client mention a jury trial. There is in the clerk’s record, however, a motion filed by

Wilson on February 20, 2014, entitled Motion for Continuance of Jury Trial and Extending

Placement of Children. The continuance was sought because of the upcoming criminal trial.

The continuance was obviously granted because trial in this case did not begin until June 25th.

The record contains no jury demand nor does it reflect payment of a jury fee.

       A timely request for a jury plus a timely payment of the jury fee are essential to preserving

the right to trial by jury. Huddle v. Huddle, 696 S.W.2d 895, 895 (Tex. 1985); In re Lesikar, 285
S.W.3d 577, 586-87 (Tex.App.--Houston [14 Dist.] 2009, no pet.); Whiteford v. Baugher, 818
S.W.2d 423 (Tex.App.--Houston [1st Dist.] 1991, writ denied). The request and payment of the

fee must be made at a reasonable time before trial, but not less than 30 days prior to the date of


                                                  20
trial. TEX.R.CIV.P. 216. Even if we were to regard the motion for continuance as a jury demand,

CB was not entitled to a jury trial because no jury fee was ever paid. We overrule Issue One.

                             SUFFICIENCY OF THE EVIDENCE

       Because termination of Appellant’s rights may be predicated on any one of the grounds

found by the trial court we need not address all four. We will focus on subsections (E) and will

not address subsections (D), (N) and (O). Accordingly, we overrule Issues 2 and 3. In Issue 4,

Appellant complains:

       The trial court abused its discretion in terminating [Appellant]’s rights because the
       evidence was legally and factually insufficient to support the finding that
       [Appellant] engaged in conduct or knowingly placed the child with persons who
       engaged in conduct which endangers the physical or emotional well-being of the
       child pursuant to section 161.001(1)(E) of the Texas Family Code and the evidence
       was legally and factually insufficient to support the finding that [Appellant]
       knowingly placed or knowingly allowed the child to remain in conditions or
       surroundings which endanger the physical or emotional well-being of the child
       pursuant to section 161.001(1)(D) of the Texas Family Code.

       We have detailed at length the volatile and dysfunctional family environment as well as the

injuries to MG. Taking Appellant at his word that Mother attacked him while he was holding the

baby, he never disputed Mother’s testimony that Appellant called Mother to say the child had

vomited. Mother came directly home and found the baby in the swing. Appellant does not

dispute this either. Mother found her daughter with “her face pushed in” and in a “different odd

state” with her eyeballs rolling back. She picked the child up out of the swing and Appellant took

her from Mother. He sat in the recliner while she hovered and when he stood, she attacked him.

We cannot tell whether her actions worsened the injuries, but her testimony is legally and factually

sufficient to demonstrate that the child had received some injuries by the time she arrived home.

Appellant’s criminal history, violent conduct, and admitted daily use of marijuana in a house full

of children are legally and factually sufficient to determine that reasonable trier of fact could have

                                                 21
formed a firm belief or conviction that Appellant engaged in conduct that endangered the physical

or emotional well-being of MG pursuant to section 161.001(1)(E). Appellant has seen AB-G

only once and has no relationship with him. Because of the Department’s efforts to protect the

child, we do not know how Appellant will interact with his son. But his past conduct bodes

poorly for the future. The conduct we examine includes what he did both before and after AB-G

was born. In Interest of D.M., 58 S.W.3d at 812; Dupree, 907 S.W.2d at 84. Moreover, the

conduct does not have to have been directed at the child, nor must actual harm result to the child

from the conduct. Id.; In Interest of C.D., 664 S.W.2d at 853. His actions toward MG are

relevant to predicting Appellant’s behavior once he is released from incarceration. We overrule

Issue 4 in its entirety.

                                      BEST INTEREST OF THE CHILD

           In Issue 5, Appellant challenges the legal and factual sufficiency of the evidence

supporting the trial court’s finding that termination is in the child’s best interest. AB-G is too

young to have expressed where he wishes to live.

                                            Testimony of Foster Mother

           We begin, then, with the testimony of his foster mother, who is a registered nurse. She is

the cousin of MG4 and has been married for six years. Her husband and family are supportive of

her efforts. She has had possession of MG and AB-G since January 17, 2014. The family lives

in Midland.

           The foster mother testified that Mother visits every other Friday and Appellant does not

call or visit as he is prevented from having access. She described 18-month-old AB-G as having

adjusted well. He has learned to walk, his vocabulary is expanding, and he has few health or
4
    Because her initials are also MG, we will refer to her as the foster mother.

                                                            22
developmental problems. MG is two-and-a-half. She has adjusted and is doing remarkably

well. She continues to need early childhood intervention services and her ability to walk and talk

was delayed. MG sees doctors in Lubbock, including an ophthalmologist and a neurologist, once

or twice a month. She also has a primary care physician in Lubbock and a pediatrician in

Midland. She requires daily medications, including Keppra, which is to prevent seizures. She

must take it until she has been seizure-free for one year. She also takes Pulmicort for asthma, and

Albuterol. MG no longer has a feeding tube.

       Foster mom has worked with patients in a nursing home that have similar needs and

disabilities to what MG is facing. MG’s father, the foster mother’s uncle, has relinquished his

rights to MG and testified that he believed it was in his daughter’s best interest to live with his

niece. She intends to adopt both of children and keep them together. She wants to help the

children maintain contact with their other siblings and with Appellant’s family. But AB-G is

attached to her and to her family, who can provide the stability they need.

                                  Testimony of Suzanne Bailey

       Bailey is the volunteer coordinator for Frontier CASA and guardian ad litem of AG-B.

She believed that it would be in the best interest of the boy to terminate the rights of both parents

and allow the foster parents to adopt him. She expressed concerns about returning the child to

Mother based on her series of relationships that were somewhat dysfunctional, and many of them

abusive. Bailey noted that Mother has six children by five separate fathers, an extensive history

with CPS, and a criminal history as well. Bailey did not believe Mother possessed the skills

necessary to keep her children safe. She likewise discounted the possibility of returning the child

to Appellant. Even if his criminal conviction for injury to a child is overturned, Appellant would

still have to complete all his services and have positive reports from his service providers to give

                                                 23
some indication of what his parental abilities would be. Given Appellant’s criminal history and

drug usage, Bailey believed Appellant would not change his habits or patterns.

       Bailey had visited the foster home twice:

       A: The children are very happy there. They're bonded. They're attached. They're
       thriving. It's – [AB-G] is a -- just a wiggly little boy, and [MG] is probably one of
       the most exquisitely beautiful little girls I have ever seen in my life. She's just
       simply strikingly beautiful.

       Q. But is she happy?

       A. Yes.

       Q. Okay. And is she safe?

       A. Yes.

       Q. All right. Is there anything else that – as the guardian, that you need to bring to
       the Court's attention?

       A. Well, I would -- I would like to point out in praise of [the foster mother] and
       her husband for their completely free choice to continue the medical care that
       [MG] has in Lubbock. That's very important not to start all over with new
       specialists in -- in Midland, but they choose to make that trip up there as
       frequently as necessary. And [MG] needs that. She has extensive delays that
       need to be cared for, neurological deficits that need to be seen by a specialist. So,
       they're doing a great job with that.

                              Testimony by Mary McBride

       This caseworker felt that termination would be in the child’s best interest because adoption

offered permanency and stability. His tender age factored into that decision. She favored

termination of Mother’s parental rights based on her continuing pattern of creating endangering

conditions and for continuing a pattern of endangering conduct. Her pattern of selecting improper

caregivers, dangerous and violent partners, drug usage, and instability were risk factors. McBride

testified that in the past two years, Mother had lived in six difference locations, some of which

were shelters, relatives’ homes, and a boyfriend’s home. She was living in Fort Stockton at the

                                                 24
time of trial.   During the past 16 to 18 months, she had held four different jobs and none for

longer than six months. McBride recommended termination of Appellant’s rights based on his

history of drug usage, possession and transport. Adoption by the foster parents was the best

possible plan for long-term emotional and physical needs because the family is a “great source of

stability for the children, and they're committed to having the children in their home and keeping

them together long-term.” It was also the best plan for protecting them from future emotional and

physical dangers because it removes them from the “sphere of influence from the people who have

hurt them before.” McBride mentioned that the Department had returned MG to Mother and

given her another chance to keep the child. But nearly all of her problems relate to her inability to

accept responsibility for her own actions. She kept returning to Appellant because she “basically

couldn’t help herself.”

                                       Testimony by Mother

        Mother testified that the children are more bonded to her than the foster mother. When

MG sees her, she smiles and wants to go with her. She “jumps to go get me” and clings to her

when being returned to the foster family. AB-G is confused about coming and going and

separation from his mother.      Mother had kind words for the foster family, observing that

“whenever I visit my children every other Friday, they're -- they look like they're properly taken

care of. And they -- they seem to have affection for that family.”

        Mother then testified about her plans for the future. She intends to “pick the people that I

hang out with that I have my children around by continuing with the lifestyle that I have changed

for myself to better myself.” She works forty hours per week with a set schedule of 2:00 p.m.

until 10:00 p.m. She has Wednesdays and Fridays off so that she can work on her plan with CPS.

Her boss gives her flexibility. She attends church regularly. Her father is a minister and she was

                                                 25
raised in a Christian family. She described them as a close family and her support system is her

mother and father. She now puts her children first and their needs before her needs. She has a

daycare system in place. If she regains her children, she will alter her schedule so that she can

work during the morning. She has consistently visited with the children and her future plans are

to stay sober. She purchased a vehicle with a monthly payment of $350. She earns $340 per

week or $1360 per month. She receives $540 in child support for AG for monthly income of

$1900. Her expenses include rent ($450) utilities ($80) and food. Mother believed that her

monthly expenses were roughly $1065 which would be sufficient to care for the children. She has

been in therapy to break the cycle of violent partners and has worked on anger management and

appropriate discipline to develop relationship tools. She now feels like a new woman who is on a

positive path. Ultimately she believed that it was in the best interest of the children to be returned

to her.

                                         Appellant’s Testimony

          Appellant expressed his desire to be with his son in the event “I can beat the appeals in the

near future.” While he agreed that the foster family was taking good care of the boy, he

explained:

          I know that the hands they're in right now -- they're good in the hands they're in
          right now. But I want my son to get to know the family, grow up with my family,
          and [MG] grow up with her family, you know. I mean, I understand the situation
          I'm in, as I said so many times; but my son, he never -- I mean, he gots to be my son.
          I believe -- my family gots the right to fight for my son like I do. In the near future,
          I know my son is going to be with me one of these days, yes, ma'am. That's it.

As for Mother’s rights, Appellant explained that he believed “kids always supposed to be with

their mom.” When he saw how violent she was and that she blamed him for MG’s injuries, he




                                                    26
now believes that Mother “is not supposed to have no children. . . I don’t want her to have my

child.”

          I don't want her to have my child. I believe the children are in good hands with the
          -- [foster family], but I would also like to have my family to intercept and try to
          have my son. You know what I mean? And both families could -- could connect
          between the -- the two kids. I mean -- I mean, I lost my life; and then lose my son.
          You know? And besides I'm still appealing a criminal trial. You know? You
          never know what could have happen in that appealing trial. I 'm going to fight for
          my son. I'm going to fight for my life, and I'm going to fight for my son. No
          matter how many attorneys it takes, I'm going to fight for him.

Appellant also has an older son and step-son with whom he has a good relationship, as he does

with his former wife. But neither his son nor step-son testified on his behalf.

                                               Analysis

          Balancing the Holly factors, we conclude that the emotional and physical danger to the

child now and in the future weigh in favor of termination. The same is true for the emotional and

physical needs of the child now and in the future. The evidence offers little insight into

Appellant’s parenting abilities given the injuries to MG and the absence of testimony by his older

son. Once he is released, Appellant will still need to complete the programs required by the

Department and we have little confidence in his commitment to that goal. As for MG’s injuries

Appellant blamed Mother. He blamed the chaotic conditions of the home on the twins. He

denies domestic violence although the record reveals testimony of stalking and violations of a

protective order. Applying the appropriate standards of review, we conclude that the evidence is

legally and factually sufficient to support termination of Appellant’s parental rights. We overrule

Issue Five and affirmed the judgment of the trial court below.




                                                  27
December 9, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment)




                                               28